[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The Court in hearing an unemployment compensation appeal does not hear the case de novo. The function of the Court is to sit as an Appellate Court in reviewing the record certified to it by the CT Page 1361 Board of Review. This court does not retry the facts or hear evidence. This court is bound by the findings of subordinate fact and the reasonable factual conclusion of the Board. The Court's role is to determine whether the Board's decision is arbitrary, unreasonable or illegal. This Court may not substitute its conclusions for those of the Board.
The issue on appeal is whether the Board of Review's decision affirming the Referee's dismissal of the untimely appeal was unreasonable, arbitrary or illegal.
Connecticut General Statutes § 31-241(a) states that the Administrator's decision shall be final unless an appeal is made within twenty-one days, "provided (1) any such appeal which is filed after such twenty-one day period may be considered to be timely filed if the filing party shows good cause. . ." The plaintiff failed to file her appeal within twenty-one day period.
The Board found that the claimant had not established good cause for the late filing and affirmed the Referee's dismissal for lack of subject matter jurisdiction — that is, an untimely appeal.
The dismissal for lack of good cause to file a late appeal was not unreasonable, arbitrary or illegal. The dismissal for lack of subject matter jurisdiction is upheld. The Court cannot substitute its judgment for that of the Board.
The Appellant's Appeal is denied.
COPPETO, J.